UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-26869 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 6 California 33-0761578 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17782 Sky Park Circle Irvine, CA 92614-6404 (Address of principal executive offices) (Zip Code) (714) 662-5565 (Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filerX Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No _X WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 6 (A California Limited Partnership) INDEX TO FORM 10 – Q For the Quarterly Period Ended June 30, 2015 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets As of June 30, 2015 and March 31, 2015 3 Condensed Statements of Operations For the Three Months Ended June 30, 2015 and 2014 4 Condensed Statement of Partners' Deficit For the Three Months Ended June 30, 2015 5 Condensed Statements of Cash Flows For the Three Months Ended June 30, 2015 and 2014 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risks 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1.Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Mine Safety Disclosures 19 Item 5.Other Information 19 Item 6.Exhibits 19 Signatures 20 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 6 (A California Limited Partnership) CONDENSED BALANCE SHEETS (Unaudited) June 30, 2015 March 31, 2015 ASSETS Cash and cash equivalents $ $ Other assets - Due from affiliates, net (Note 4) - - Investments in Local Limited Partnerships, net (Note 2) - - Total Assets $ $ LIABILITIES AND PARTNER’S DEFICIT Liabilities: Accrued fees and expenses due to General Partner and affiliates(Note 3) $ $ Total Liabilities Partners’ Deficit: General Partner ) ) Limited Partners (25,000 Partnership Units authorized; 20,371 and 20,460 Partnership Units issued andoutstanding) ) ) Total Partners’ Deficit ) ) Total Liabilities and Partners’ Deficit $ $ See accompanying notes to condensed financial statements 3 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 6 (A California Limited Partnership) CONDENSED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, 2015 and 2014 (Unaudited) Three Months Three Months Operating income: Reporting fees $ $ Distribution income - Total operating income Operating expenses: Asset management fees (Note 3) Legal and accounting fees Other Total operating expenses Loss from operations ) ) Gain on sale of Local Limited Partnership Interest income 1 2 Net income $ $ Net incomeallocated to: General Partner $ $ Limited Partners $ $ Net incomeper Partnership Unit $
